Citation Nr: 0833617	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied the 
veteran's claim for service connection for a lung disability.  
The Board remanded the matter for further notification, 
evidentiary development, and adjudication in July 2007.  
Action was thereafter taken on the claim by the Appeals 
Management Center in Washington, D.C., and the claim was 
again denied via the issuance of a supplemental statement of 
the case (SSOC) in February 2008.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in March 2007.  A transcript of 
the hearing has been associated with the veteran's claims 
file.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for a lung 
disability.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In July 2007, the Board remanded the veteran's claim for 
notice and evidentiary development, to include a VA 
examination for the veteran, noting that there was confusion 
as to whether the veteran had been notified of the scheduling 
of a prior VA examination that he failed to attend.  

However, the Board notes that although the agency of original 
jurisdiction (AOJ) attempted to obtain a VA medical 
examination of the veteran in August 2007, as requested in 
the remand, no actual testing of the veteran's pulmonary 
functioning was conducted, and no diagnosis of any current 
lung disability was offered, except by reference to a 
historical diagnosis of obstructive pulmonary disease.  The 
examiner obtained a medical history from the veteran and 
offered an opinion that the veteran's lung disability was at 
least as likely as not caused by his military service.  
However, the examiner then noted that she could not confirm a 
current diagnosis of chronic obstructive pulmonary disease 
(COPD) or any other lung disability without pulmonary 
function testing, which was not performed at the examination.  
Further, there is no indication in the record that the 
examiner who provided the medical opinion in August 2007 
reviewed the veteran's claims file or otherwise based her 
findings on anything other than the veteran's medical history 
as reported by him.  Therefore, the Board is now unable to 
determine if the veteran has a current diagnosis of COPD or 
any other lung disability attributable to events in service.

The Board notes that in a January 2008 addendum, the VA 
Medical Center (VAMC) in Salem, Virginia, at which the August 
2007 examination was conducted appears to have attempted to 
correct this problem.  Although the addendum indicates that 
the Chief of Compensation and Pension at the Salem VAMC 
reviewed the file, there is no indication that the Chief 
conducted a physical examination of the veteran or offered 
any opinion as to the validity of the August 2007 examiner's 
findings when viewed in light of the veteran's claims file 
and documented medical history, which included chronic 
obstructive pulmonary disease.  This problem now needs to be 
corrected.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Under relevant VA regulations, action should be taken to 
obtain a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, which may be established by 
competent lay evidence; and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2007.  At that 
hearing, the veteran testified that he was an aircraft 
mechanic while serving in the military.  He said that one of 
his jobs was to withdraw oil samples from airplane oil tanks, 
which he did by siphoning the oil by mouth because he was not 
provided a pump.  He reported that he also de-fueled and 
refueled aircraft and was exposed to fuel fumes but was not 
provided with a mask during those activities.  The veteran 
further testified that he had had breathing difficulties as a 
result of this activity and that he has current diagnoses of 
COPD and emphysema.  The veteran said he sought treatment for 
breathing difficulties and was diagnosed with bronchitis 
immediately after service, in 1973 or 1974, but that he was 
unable to obtain the records. 

Review of the veteran's service treatment records reveals 
that at his separation medical examination in July 1973, he 
was found to have wheezing in his left lower lobe on both 
inspiration and expiration.  Relevant post-service medical 
records are contradictory as to the diagnosis of any lung 
disability, however.  Records from the veteran's private 
treatment provider reflect that he was treated multiple times 
from 1989 to 1999 for upper respiratory infections and 
bronchitis but was found at a February 1998 physical to have 
no respiratory or other problems.  Further private treatment 
records indicated that he was diagnosed in November 2001 with 
COPD, and a letter from the veteran's private physician in 
February 2003 indicates that the veteran was being treated 
for "COPD/emphysema."  Radiographic studies conducted in 
September 2003 and June 2005 revealed no acute disease in the 
veteran's lungs, and a December 2004 private treatment record 
indicates only that the veteran had a reported a history of 
COPD.  A letter from a private physician dated in June 2005, 
however, indicates that the veteran carried a current 
diagnosis of COPD at that time.  

In the July 2007 remand, the Board sought a VA examination 
and medical opinion concerning the veteran's claimed lung 
disability.  The Board instructed the AOJ to ensure that any 
test necessary to arriving at a diagnosis and medical nexus 
opinion was conducted.  It is clear from the 2007 examination 
report that further testing was required to arrive at a 
definite diagnosis, but none was conducted.  As noted above, 
the veteran is entitled as a matter of law to compliance with 
the Board's remand instructions.  See Stegall, 11 Vet. App. 
at 271.  Further, the Board notes that the veteran is 
competent to testify to observable facts, such as wheezing or 
difficulty breathing, but is not competent to testify, as he 
would be medically incompetent to do, as to a diagnosis or 
the etiology of any current disability.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Based on the veteran's somewhat 
contradictory medical history and the lack of a clear current 
diagnosis from a VA medical examiner, the Board thus finds 
that there is insufficient competent medical evidence on file 
to make a decision on this issue and must therefore remand to 
obtain a medical nexus opinion regarding a diagnosis and 
etiology of any current lung disability.  See McLendon, 20 
Vet. App. 79.  Therefore, the Board finds that the veteran 
must be provided with a VA medical examination to address his 
claim for service connection for a lung disability.  

The veteran is hereby placed on notice that failure to report 
to the scheduled examination, without good cause, could 
result in a denial of his claim.  See 38 C.F.R. § 3.655(b) 
(2007).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be scheduled for 
a VA examination by a pulmonary 
specialist.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
obtain a detailed medical history from 
the veteran and complete a physical 
examination, to include diagnosis of 
any current lung disability by way of 
pulmonary function testing or any other 
tests deemed necessary to obtain a 
current diagnosis.  Based on the 
physical examination, the veteran's 
medical history, and review of his 
service treatment records, as well as 
all other evidence obtained, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed lung 
disability, including COPD or 
emphysema, is related to the veteran's 
military service, including his claimed 
in-service exposure to oil and fuel 
fumes and the notation on the veteran's 
separation examination that he had 
wheezing in his left lower lobe on 
inspiration and expiration. 

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, 
and all results must be included in the 
examination report.  A complete 
rationale for all opinions expressed 
must be provided.

2.  The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in 
the examination request.  If the report 
is insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After securing any additional 
records, and undertaking any other 
development deemed appropriate on the 
issue of entitlement to service 
connection for a lung disability, the 
AOJ should re-adjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority (to 
include consideration of the report of 
VA examination as required by this 
remand, above, as well as all evidence 
received since the February 2008 
supplemental statement of the case was 
issued).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

